Citation Nr: 0001158	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability of the right ear.

2.  Entitlement to service connection for tinnitus of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel
INTRODUCTION

The veteran served on active duty for training from September 
1973 to January 1974 and on active duty from May 1975 to 
November 1976.

This appeal arises from a November 1998 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) that denied 
service connection for hearing loss and from a March 1999 
rating decision that denied service connection for tinnitus.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran was treated during service for a ruptured 
eardrum following an injury incurred while playing football.

3.  At separation from service, the veteran reported having 
no ear trouble, and audiometric testing did not reveal any 
right ear hearing loss disability.

4.  Post-service examinations revealed intact tympanic 
membranes.

5.  On Department of Veterans Affairs (VA) audiological 
evaluation in January 1999, the veteran demonstrated a 
hearing loss disability in his right ear.

6.  There is no competent evidence of record attributing the 
veteran's current right ear hearing loss disability to 
service.

7.  There is no competent evidence of record diagnosing the 
veteran with tinnitus at the present time or attributing any 
tinnitus to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss 
disability of the right ear is not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(1999).

2.  The claim for service connection for tinnitus of the 
right ear is not well grounded.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the two claims, the Board must first 
determine whether they are well grounded.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a) (West 1991), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999) (per curiam).  The 
threshold question is whether a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  If a 
claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107(a) is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In this particular case, there are several statutes and 
regulations which the Board must consider to determine if 
service connection is warranted.  First, there is the 
statutory and regulatory framework for diseases or injuries 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Second, the Board must consider whether 
presumptive service connection is warranted based on the 
legal framework for diseases or injuries manifested to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1112, 1133 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 


Hearing loss

The veteran contends that an in-service injury resulted in 
hearing loss at the present time.  Service medical records 
document that the veteran was treated for right ear pain 
after being injured while playing football and that he was 
experiencing hearing loss.  The impression was a ruptured 
tympanic membrane.  He received Ampicillin and Actifed.

However, there is no further evidence of residuals.  At a 
September 1999 hearing before the Board, the veteran 
testified that he developed some tinnitus several weeks after 
the injury.  Despite this testimony, at the time of his 
separation from service, he did not report any ear trouble, 
either hearing loss or ringing in his right ear.  By 
contrast, in August 1973, at the time of his entry into 
service, he had reported having had or then having ear 
trouble.  Moreover, at separation, he underwent an 
audiometric evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
5
5
5
10
5

The existence of a hearing loss disability for Department of 
Veterans Affairs (VA) purposes is based on the criteria set 
forth in 38 C.F.R. § 3.385 (1999):

For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are 
less than 94 percent.

At the time of his separation from service, the audiometric 
evaluation did not warrant a finding of hearing loss 
disability on the basis of 38 C.F.R. § 3.385.  

In January 1999, the veteran underwent a VA audiological 
evaluation.  The examining audiologist first noted that the 
"best indication of [the veteran's] true organic thresholds 
are the minimum contralateral interference levels" and that 
"[h]is hearing is no poorer than the interference levels 
reported."  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
-
35
LEFT
15
15
10
15
15

Speech audiometry revealed speech recognition ability of 85 
and 90 percent in the right ear.  Thus, based on the January 
1999 audiological evaluation's CNC test levels, the veteran 
currently has a hearing loss disability as defined by 
38 C.F.R. § 3.385.  

However, as discussed above, a well-grounded claim requires 
an in-service occurrence or aggravation of a disease or 
injury, a medical diagnosis of a current disability, and 
medical evidence of a nexus between these two items.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. at 506.  In 
this case, there is no competent evidence of a nexus between 
the in-service right ear injury and any current hearing loss 
disability.  

In April 1981, the veteran sought treatment at a VA hospital 
for an upper respiratory infection.  At that time, his past 
medical history was negative for accidents or injuries.  
Indeed, on examination, his tympanic membranes were intact 
and the canals were clear.  Moreover, in July 1986, he 
reported having been experiencing popping and crackling in 
his right ear along with reduced hearing and a white 
discharge from his right ear one year earlier (i.e., in 
1985).  On examination, the canals were clear and the drums 
were OK.  Hearing on the right was slightly reduced.  The 
impression was right ear symptoms, cause uncertain.

The evidence between the veteran's separation from service 
and his January 1999 VA audiological evaluation does not 
provide a nexus between the later findings and his service.  
Bolstering the finding of a lack of a nexus, the veteran 
testified in September 1999 that he did not seek any 
treatment until the late 1980s for his right ear condition.  
Thus, by the veteran's account, the period of time between 
his separation from service and treatment in the 1980s lacks 
evidence of continuity.  On questioning at the September 1999 
hearing, the veteran stated that an audiologist had told him 
that hearing loss could result from the in-service injury, 
but he was unable to provide any additional information that 
would be of assistance in obtaining any such evidence.  Since 
the veteran is not capable of providing an opinion on this 
nexus issue, see Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992), his statements do not render his claim well grounded.

Accordingly, the veteran's claim for service connection for 
hearing loss of the right ear is not well grounded.

Tinnitus

The Board now turns to the veteran's service connection claim 
for tinnitus.  His service medical records do not mention 
tinnitus.  Although he testified in September 1999 that he 
began experiencing ringing in his ears several weeks after 
the late September 1976 in-service injury, at the time of the 
separation examination in mid-October 1976, he reported 
having had no ear trouble.  Thus, the in-service reports 
contradict the veteran's current version of his symptoms.

Moreover, the veteran has not submitted a medical diagnosis 
of tinnitus at the current time.

Accordingly, absent evidence of an in-service injury, a 
diagnosis of a current disability, and evidence of nexus 
between an in-service injury and a current disability, the 
veteran's service connection claim for tinnitus is not well 
grounded.

As discussed above, if a claimant does not submit a well 
grounded claim, the duty to assist does not attach. 38 
U.S.C.A. § 5103(a) (West 1991); see McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  However, where a claimant puts 
VA on notice of the existence of evidence which would make 
the claim well grounded, VA is obligated, under 38 U.S.C.A. § 
5103(a), to advise the claimant of the evidence needed to 
complete the application for benefits.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  

In this case, with respect to both service connection claims, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claims well 
grounded.  Therefore, VA is not on notice of any records that 
are facially relevant to the veteran's service connection 
claims. 


ORDER

Service connection for hearing loss is denied as not well 
grounded.  Service connection for tinnitus is denied as not 
well grounded.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

